Citation Nr: 1424101	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-32 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1950 to November 1952, including combat service in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In September 2013 and December 2013, the Board remanded the claim for additional development.  As discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The issue of entitlement to a higher rating for posttraumatic stress disorder (PTSD) was raised by the Veteran in lay statements received in October 2013, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran has not been diagnosed with a TBI, or any residuals thereof, at any time during the appeal.


CONCLUSION OF LAW

A TBI was not incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Here, an October 2010 letter, sent prior to the decision on appeal, provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  It also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's VA and private treatment records have been obtained.  Pursuant to the September 2013 remand directives, the AOJ associated current VA treatment records with the claims file from both the Syracuse VA Medical Center and Rome community based outpatient clinic.  Pursuant to the September 2013 and December 2013 remands, the Veteran was provided an opportunity to submit additional lay evidence, and subsequently tendered nine lay statements.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.

Though the record contains a few STRs and a Form DD-214, the National Personnel Records Center confirms that, regrettably, the remainder of the Veteran's STRs and service administrative personnel records were destroyed in the July 1973 fire in St. Louis, Missouri, and are therefore unavailable.  When there is evidence that a Veteran's service records have been lost or destroyed, as is the case here, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005). 

Pursuant to the remand, the Veteran was provided with a VA TBI examination in September 2013 that the Board found inadequate.  Pursuant to the December 2013 remand, the Veteran was provided with another VA TBI examination in March 2014.  Board finds that the resulting VA examination report is adequate for evaluation purposes because the examiner reviewed the Veteran's medical history and records, conducted a clinical evaluation, addressed his symptoms, and accepted as fact that the Veteran sustained a head injury in service while serving in combat in Korea.  As such, the Board finds that the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  D'Aries. 

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his claimed TBI is related to gunshot wounds (GSW) sustained in service in Korea.

The Veteran's few STRs are silent for complaint, treatment, or diagnosis of TBI or head injury during service.  However, as previously noted, many of his STRs are unavailable.  The Veteran has consistently and competently reported throughout the appeal period that he was wounded in September 1951 during an amphibious landing near Inchon, Korea.  His Form DD-214 shows that he had 10 months and 21 days of foreign service and his awards include the Korean Service Medal with one bronze service star.  He reported that he sustained GSW to his face when he was hit by two bullets.  The first caused him to lose all his teeth on the left lower jaw.  The second injured his forehead just above his left eye.  He reports in several different submissions that he was immediately treated by a Navy corpsman and taken off the beach to a Navy ship for treatment.  He was on the ship for four to five days, but does not recall the ship's name.  The Board also notes that service connection is already in effect for PTSD, and for the outpatient treatment of dental conditions, due to service trauma.  Notably, the traumatic dental wounds are reported to have been the result of the same GSW that the Veteran asserts resulted in a TBI.  In his notice of disagreement, the Veteran reports that, over time, shrapnel fragments have worked their way to the surface of his skin and been removed.  A private x-ray dated September 2012 shows a 3mm metallic foreign body in the soft tissues of the lip.  The Board finds the Veteran's account of his in-service injury to be competent and credible and consistent with the circumstances of his service, especially in light of the unavailable STRs and service personnel records.

In his substantive appeal, the Veteran contends that the trauma to his skull resulted in "twitching in his left eye, headaches, difficulty hearing, memory problems, and PTSD, all indicative of TBI."  In a lay statement from a friend submitted in October 2013, the friend stated that he had observed eye twitching.

On the date of the September 2013 VA examination, the Veteran reported current symptoms of eye twitching after reading a lot, or by the end of the day; vivid dreams; his memory was not as good as it used to be; but no headache complaints.  At the March 2014 examination, the Veteran's reported symptoms were unchanged.  On physical examination, the examiner found no TBI-related cognitive impairment, subjective symptoms of TBI, or additional residuals or functional impact.  The Veteran's MOCA score was abnormal but the examiner found that was most likely related to age and neuropsychological factors.  All other diagnostic findings were normal, with slightly slow RAMs.  There was no listlessness or restlessness, and interactions were appropriate and goal directed with appropriate responses.  There was no clear scar about the left eye; the Veteran had three seborrheic dermatoses but no obvious scar.  No twitching was observed.  While the VA examiner accepted a closed head injury in service pursuant to the remand instructions, he found no current disability to exist.

The VA examiner who performed the September 2013 and March 2014 VA examinations found that the Veteran did not now have, nor had he ever had, a TBI or any residuals of a TBI.  Consequently, he opined that it was less likely than not that a TBI was incurred in or caused by the service event or injury.  The VA examiner provided a thorough rationale for his opinion.  Reviewing the medical records, he noted there was no current documented evidence of a TBI/concussion, head injury, skull fracture, or closed head injury.  He also noted that the Separation Physical dated November 1952 indicates the Veteran did not endorse any TBI or Head Injury.  Additionally, acknowledging the head injury that occurred in Korea, he stated that, "As a Medical examiner performing a Forensic examination, I rely on Medical Evidence and Medical Decision making processes to provide a Medical opinion, note: 1) Not all exposures to the head cause injury.  2) Not all head injuries cause brain injury or concussion."  Here, the examiner found there was simply no past or present diagnosis of TBI or concussion and, consequently, symptoms such as headaches, eye twitching, difficulty hearing, memory loss, and PTSD could not be attributed to a non-existent diagnosis.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Therefore, the Board finds it probative.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran contends that he has been diagnosed with TBI and states that a "VA care provider" had reviewed the private x-ray images and made positive nexus statements.  However, no such statement by a medical provider appears in the record.  

In certain situations a Veteran is competent to provide a diagnosis of a simple condition; however, he is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this case, the Veteran does not possess the medical knowledge to diagnose a TBI or any residuals thereof.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, diagnosis of TBI falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1377 n.4.  Here, while the Veteran is competent to describe his neurological symptoms, the Board accords his statements regarding his diagnosis no probative value as he is not competent to opine on such a complex medical question.  In contrast, the VA examiner took into consideration all the relevant facts in providing a diagnosis and opinion, to include the Veteran's history, current medical condition, STRs, and medical records.  Therefore, the Board accords greater probative weight to the opinion of the VA examiner.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the Board finds that the claims for service connection for TBI must be denied because the preponderance of the evidence of record is against a finding that the Veteran has any diagnosed TBI or residuals thereof.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for traumatic brain injury is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


